CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 24 to the Registration Statement on Form N-6 (File No. 333-47717) of our report dated April 15, 2016 relating to the financial statements and financial highlights of the Lincoln Benefit Life Variable Life Account and our report dated April 1, 2016 relating to thefinancial statements and financial statement schedules of Lincoln Benefit Life Company, which appear in such Registration Statement.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Chicago, Illinois April 15, 2016
